COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-12-01006-CR
Style:                              Herber Bal Aparicio-Cabrera
                                    v. The State of Texas
Date motion filed*:                 December 17, 2013
Type of motion:                     Extension of time to file Anders response
Party filing motion:                Appellant
Document to be filed:               Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 November 20, 2013
         Number of previous extensions granted:             0              Current Due date: November 20, 2013
         Date Requested:                                    N/A

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          To the extent appellant requests an extension of time to file his Anders response, the motion is denied. We
          construe the remainder of the motion as appellant’s pro se Anders response.




Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: December 27, 2013




November 7, 2008 Revision